United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 02-10910
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

LEWIS HENRY ANTHONY,

                                    Defendant-Appellant.
                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:96-CR-371-1-G
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel for Lewis Henry Anthony, the Federal Public

Defender, has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Anthony has filed a response.   Our independent review of the

brief, the response, and the record discloses no nonfrivolous

issue in this direct appeal.    Accordingly, the motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and Anthony’s APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.